Citation Nr: 1035188	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  05-34 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

1.	Entitlement to an increased evaluation for obstructive airway 
disease, rated as              30 percent disabling prior to 
December 11, 2008, and as 60 percent disabling            since 
then. 

2.	Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from June 1972 
to June 1976, and from May 1980 to May 1992. He also had reserve 
duty in the Air National Guard from 1992 to 1999, several years 
of which were in an active duty capacity.        

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from             a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which denied a rating in excess of                
30 percent for service-connected obstructive airway disease. The 
case has                since been transferred to the RO in New 
York, New York. The Board previously remanded this case in 
September 2008.

By a May 2009 Decision Review Officer (DRO) decision, the RO 
increased to            60 percent the rating for obstructive 
airway disease, effective from December 11, 2008. As the Veteran 
has not indicated total satisfaction with this increase in 
compensation, the claim for a still higher schedular rating 
remains on appeal.             See A.B. v. Brown, 6 Vet. App. 35, 
39 (1993) (the claimant is presumed to be seeking the highest 
possible rating for a disability unless he or she expressly 
indicates otherwise).

There is also on appeal the matter of entitlement to a TDIU. The 
Veteran has provided the August 2005 correspondence from a 
private physician stating that he was deemed "totally disabled 
for any occupation" in view of his increasing dyspnea on 
exertion. This raises an informal claim for a TDIU. See Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a claimant 
submits evidence of a disability and makes a claim for the 
highest rating possible, and furthermore submits evidence of 
unemployability, VA must consider entitlement to a TDIU). 
Moreover,                 the Veteran's TDIU claim is 
inextricably intertwined with the increased rating  issue that is 
already before the Board. Hence, the Board assumes jurisdiction               
over the TDIU claim. See VAOPGCPREC 6-96 (Aug. 16, 1996). See 
also           Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.	For the time period preceding December 11, 2008, the Veteran's 
obstructive airway disease did not involve pulmonary function 
test (PFT) results of FEV-1 of 40- to 55-percent predicted, or, 
FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a 
physician for required care of exacerbations; or, an intermittent 
course of systemic corticosteroids.

2.	Since December 11, 2008, obstructive airway disease did not 
manifest by FEV-1 less than 40 percent predicted, or, FEV-1/FVC 
less than 40 percent; or, more than one attack per week with 
episodes of respiratory failure; or, requiring daily use of 
systemic high dose corticosteroids or immuno-suppressive 
medications

3.	The Veteran is precluded from participating in substantially 
gainful employment as a consequence of service-connected 
disability. 


CONCLUSIONS OF LAW

1.	The criteria are not met for an increased evaluation for 
obstructive airway disease, rated at 30 percent prior to December 
11, 2008, and at 60 percent from that time period onwards. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.96;                      4.97, Diagnostic Code 6602 (2010).

2.	Resolving reasonable doubt in the Veteran's favor, the criteria 
for an award of a TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.3, 4.15, 4.16, 4.19 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2010). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)      must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

As indicated below the Board is granting one of the benefits 
sought on appeal of entitlement to a TDIU. Hence, regarding this 
claim, even assuming without deciding that any error was 
committed as to implementation of the VCAA's duty to notify and 
assist provisions, such error was harmless in its application to 
adjudication of this matter, and need not be further discussed. 
See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 

Through VCAA notice correspondence dated from October 2004 and 
April 2005 on the Veteran's increased rating claim, the RO 
notified him as to each element of satisfactory notice set forth 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA 
notice further indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining additional VA medical records, private treatment 
records and other Federal records. See Quartuccio v. Principi,           
16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The 
Court in         Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The initial 
VCAA notice preceded issuance of the March 2005 rating decision 
on appeal, and thus met           the standard for timely notice. 
The subsequent notice dated from April 2005 did not meet this 
criterion. However, the Veteran has had an opportunity to respond 
to this VCAA notice letter in advance of the May 2009 
Supplemental Statement of the Case (SSOC) readjudicating his 
claim. There is no objective indication of any further relevant 
information or evidence that must be associated with the record. 
The Veteran has therefore had the full opportunity to participate 
in the adjudication of the claim. See Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).

The RO has taken appropriate action to comply with the duty to 
assist                    the Veteran through obtaining VA 
outpatient treatment records on his behalf,      and arranging 
for him to undergo a VA Compensation and Pension examination. See 
38 C.F.R. §4.1 (for purpose of application of the rating schedule 
accurate and fully descriptive medical examinations are required 
with emphasis on the limitation of activity imposed by the 
disabling condition). In furtherance of this matter,              
the Veteran has provided private treatment records, and numerous 
personal statements. He has not requested a hearing in connection 
with this case.                       The record as it stands 
includes sufficient competent evidence to decide the claim. See 
38 C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

A.	Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes. 38 
C.F.R. § 4.27. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. The degrees of disability specified 
are considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's obstructive airway disease is evaluated under 38 
C.F.R. § 4.97, Diagnostic Code 6002, which pertains to bronchial 
asthma. Under Diagnostic Code 6602, a 10 percent rating is 
warranted for Force Expiratory Volume at one second (FEV-1) of 
71- to 80-percent predicted; or, FEV-1/Forced Vital Capacity 
(FVC)          of 71 to 80 percent; or, intermittent inhalational 
or oral bronchodilator therapy.             A 30 percent rating 
is warranted for FEV-1 of 56- to 70-percent predicted;                    
or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral 
bronchodilator therapy; or, inhalational anti-inflammatory 
medication. A 60 percent rating is warranted for FEV-1 of 40- 55-
percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at 
least monthly visits to a physician for required care of 
exacerbations; or, intermittent (at least three per year) course 
of systemic (oral or parenteral) corticosteroids. A 100 percent 
disability rating is warranted for an FEV-1 less than 40 percent 
predicted; or, FEV-1/FVC less than 40 percent; or, more than one 
attack per week with episodes of respiratory failure; or, 
requires daily use of systemic  (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications. 38 C.F.R. § 
4.97, Diagnostic Code 6602 (2010).

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to 
promulgate special provisions regarding the evaluation of 
respiratory conditions. See 71 Fed. Reg. 52,457 - 52,460 (Sept. 
6, 2006) (to be codified at 38 C.F.R. § 4.96(d))).                  
While Diagnostic Code 6602 is not specifically listed amongst the 
diagnostic codes to which the revised regulation applies, this 
regulation still is significant for reference purposes. The new 
regulation provides in pertinent part, under 38 C.F.R. § 
4.96(d)(5) that when evaluating based on PFTs, to use post-
bronchodilator         results in applying the evaluation 
criteria in the rating schedule unless the                           
post-bronchodilator results were poorer than the pre-
bronchodilator results.                    In those cases, the 
pre-bronchodilator values should be used for rating purposes. 
Again, while not directly applicable to Diagnostic Code 6602, the 
new regulation nonetheless clarifies the existing VA practice and 
policy for the use of                    post-bronchodilator 
values where utilizing PFT results. 

      Prior to December 11, 2008

The Veteran underwent a VA respiratory examination in November 
2004.        There was no medical history noted of respiratory 
system trauma, neoplasm, pneumothorax, emphysema, asthma, or 
hemoptysis. A non-productive cough was constant or near constant, 
as was wheezing. There was frequent dyspnea on any form of 
exertion, and occasional dyspnea at rest. A physical examination 
revealed normal heart sounds, normal chest expansion, no chest 
wall scarring or deformity of the chest, and no signs of 
significant weight loss or malnutrition. The state between asthma 
attacks was of severe impairment. 
Pulmonary function test results indicated in pertinent part, pre-
bronchodilator findings of FVC 51.3 percent of predicted value 
and FEV-1/FVC of 54 percent. Following taking two puffs from an 
albuterol inhaler, post-bronchodilator findings were of FVC 73.9 
percent of predicted value, and FEV-1/FVC of 64 percent. 
According to the examiner, based on these findings, the Veteran 
was considered impaired in all activities and demands of daily 
living secondary to dyspnea on mild exertion including talking. 
The examiner indicated that the PFT test results likely 
represented acceleration of the service-connected respiratory 
condition of asthma, involving a 20.5 percent reduction in total 
lung capacity over the years. 

Records of VA outpatient treatment indicate that when seen in 
August 2004 for a history of asthma, the Veteran reported that 
while his breathing had been tight recently, he had had no severe 
exacerbations of his asthma nor had any respiratory illnesses. He 
had been using his Atrovent metered dose inhaler seven to eight 
times per day throughout the summer. His medication regimen 
consisted of Flovent,         two inhalations twice daily; 
Albuterol, two inhalations several times daily; Atrovent, two 
inhalations several times daily; Singulair, oral medication once 
daily; and Claritin taken as necessary. The Veteran was seen 
again in December 2004, with similar complaints, and the 
physician's plan was for him to continue with the same routine. A 
similar respiratory consultation was completed in March 2005.

In his August 2005 correspondence, Dr. H.S., a VA treating 
physician, indicated that since military service the Veteran had 
experienced a gradual and progressive worsening of his shortness 
of breath. At that time, the Veteran would become short of breath 
going up one flight of stairs, and could walk approximately one-
half mile before either stopping or using his Albuterol inhaler. 
The results of a physical examination were noted. The treatment 
plan was a continued combination of medication and exercise to 
improve breathing capacity. The physician further expressed the 
opinion that at that time the Veteran was totally disabled for 
any occupation in view of his steadily increasing dyspnea on 
exertion. 

VA treatment records further show that on consultation in 
November 2005,              the Veteran described some side 
effects of Albuterol, and it was decided that he would instead be 
prescribed Xopenex (an inhaled solution). When seen in January 
2006, the Veteran had undergone significant improvement in his 
breathing status since beginning nebulized Xopenex, and had not 
recently had any acute respiratory illnesses. The medication 
profile remained unchanged. There were July and October 2006 
follow-up consultations, without any change in treatment regimen. 
When seen for general medical evaluation in December 2006, the 
assessment was in part of asthma, suboptimally treated, using 
many medications. The recommendation was that the Veteran undergo 
a one-week course of treatment with Prednisone, an orally 
administered corticosteroid medication. Records from December 
2007 show replacement of Albuterol with Levalbuterol MDI, another 
inhaled nonsteroidal medication. Upon evaluation in January 2008, 
the Veteran reported control of his breathing was much improved, 
and he only required a rescue nebulizer 8 to 10 times per month 
rather than daily as before. 

In its September 2008 remand, the Board directed that the Veteran 
undergo a            new VA Compensation and Pension examination 
to ascertain the severity of his service-connected respiratory 
disability. 

In October 2008 correspondence, the Veteran indicated that since 
utilizing a nebulizer he had been self-administering medication 
four to six times per month, which had precluded all but one 
emergency room visit. He had been seen on a quarterly basis by 
VA, the one exception being over the prior six to eight months 
given that fewer treatment providers recently had been available 
for this purpose. He further indicated having been prescribed 
Asmanex, a corticosteroid, for several years, as well as Foradil, 
which he understood was a immuno-suppressive medication. 

In view of the preceding findings, the Board concludes that the 
assignment of a             30 percent disability evaluation for 
obstructive airway disease remains the proper rating for the 
timeframe prior to December 11, 2008. The provisions of 38 C.F.R.          
§ 4.97, Diagnostic Code 6602 as indicated, set forth three means 
by which a higher evaluation of 60 percent could be assigned, and 
the Board has considered each              in turn in accordance 
with the medical evidence of record. Regarding first the results 
of PFT studies, the Veteran has not manifested either FEV-1 of 40 
to 55 percent predicted value, or, FEV-1/FVC in the 40 to 55 
percent range.                         See Diagnostic Code 6602. 
The November 2004 VA examination PFT results are instructive 
here, in showing post-bronchodilator results of FVC 73.9 percent 
of predicted value, and FEV-1/FVC of 64 percent -- all well 
outside the given range for what under the rating schedule 
corresponds to a 60 percent evaluation. Thus, the numerical 
showings of retained lung capacity place the severity of the 
Veteran's respiratory disorder outside of the ambit of what 
corresponds to a 60 percent rating.  

The Board is well aware of the argument the Veteran has raised 
that his                       pre-bronchodilator readings as 
measured on the November 2004 VA examination did fall within the 
guidelines for a 60 percent schedular rating. While this may be 
the case, the post-bronchodilator measurements by regulation must 
be followed.  
The diagnostic criteria are not explicit as to whether PFT 
results before or after bronchodilator therapy are the bases of 
the rating. However, the supplementary information published with 
promulgation of the applicable rating criteria reveals that post-
bronchidilator findings are the standard in pulmonary assessment.                
See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses 
pulmonary function after bronchodilation). As provided in the 
comments to the applicable regulation on the rating schedule for 
the respiratory system, The American Lung Association/ American 
Thoracic Society Component Committee on Disability Criteria 
recommends testing for pulmonary function after optimum therapy, 
as the test results reflect the best possible functioning of an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function. Using this standard testing 
method assures consistent evaluations. On this basis, VA has 
adopted the standard of post-bronchodilator measurements when 
applying the relevant criteria under the rating schedule for 
evaluating respiratory disorders. 

Next, under the rating criteria, the Board considers the 
frequency of medical care required for continued treatment of the 
Veteran's symptoms. Assignment of a            60 percent rating 
requires at least monthly visits to a physician for required care 
of exacerbations. The records of VA outpatient treatment evince 
incidents of treatment on average three to four times per year, 
but no more frequently. There is no indication of or reference to 
the need for accompanying private medical treatment for 
exacerbations of an obstructive airway disorder. The Veteran by 
his own account has undergone outpatient treatment for his 
condition on a roughly quarterly basis, with the limited use or 
non-requirement of any form of hospitalization. Therefore, the 
frequency of treatment for obstructive airways disorder does not 
avail the Veteran of a higher disability rating.

Third, in the alternative, under Diagnostic Code 6602 a 60 
percent rating is warranted for an intermittent (at least three 
per year) course of systemic (oral or parenteral) corticosteroids 
to treat the disorder in question. However, this has not been 
shown. As VA medical records reflect, the Veteran has 
consistently been on a regimen of medications administered by an 
inhaler, or where administered orally the prescription has been 
for a nonsteroid. This includes the administration of Flovent,  a 
corticosteroid, which as VA records clearly indicate was an 
inhaled medication. Such would also be the case with Asmanex. The 
one exception in which the Veteran may have taken a systemic 
corticosteroid appears to be a prescribed one-week use of 
Prednisone; however, this does not equate to the intermittent (at 
least three times per year) level of use necessary to establish a            
60 percent evaluation under the rating schedule. Meanwhile, the 
Veteran also mentions usage of Foradil as an immuno-suppressant, 
but readily available medical reference information reveals this 
to be an inhaled drug as well, and not the type of systemic 
immunosuppressive medication that would qualify him for a higher 
rating. See Diagnostic Code 6602 (criteria for a 100 percent 
evaluation). 

Accordingly, when applying all components of the governing rating 
criteria, entitlement to an increased rating to 60 percent under 
Diagnostic Code 6602 for the time period prior to December 11, 
2008, is not shown. 

      From December 11, 2008 to the Present 

On VA re-examination in December 2008, the Veteran's main symptom 
was that of dyspnea on exertion which allowed him to walk but 100 
yards before having to rest a moment, and then pushing off again. 
When the Veteran would cough, which was not that frequent, it was 
nonproductive. He reported that he did virtually no activities 
around the house, and had given up several hobbies requiring 
physical activity. The Veteran had not had any infections, 
emergency room visits or hospitalizations in the past 12 months. 
Active pulmonary medications included mometason furoate two 
inhalations at night by mouth; formoterol fumarate inhaled twice 
a day; levalbuterol inhalant solution every eight hours as 
needed; montelukast one tablet by mouth every day as needed. He 
was considered stable on these medications. Also reported was 
that humid conditions would equate to bad respiratory days in 
both the summer and winter. Physical examination revealed no 
evidence of central or acro cyanosis. There was some increase in 
the diameter of the chest that was symmetrical with normal 
bilateral diaphragmatic excursion with some moist end-expiratory 
rales. The Veteran reported some wheezing at night.
A pulmonary function test indicated pre-bronchodilator findings 
of FVC of 46.8 percent predicted value, and FEV1/FVC of 65 
percent. Post-bronchodilator findings were of FVC of 53.2 percent 
predicted value, and FEV1/FVC of 73 percent.              The 
diagnosis was of chronic obstructive pulmonary disease with 
symptoms and pulmonary functions as described.

The more recent VA examination findings do not further establish 
benefits entitlement at the level of the maximum assignable 100 
percent rating under Diagnostic Code 6602. One prong under that 
diagnostic code for a 100 percent rating consists of FEV-1 less 
than 40 percent predicted, or, FEV-1/FVC less than  40 percent. 
The post-bronchodilator findings obtained on examination of FVC 
of 53.2 percent predicted value, and FEV1/FVC of 73 percent, well 
exceeded the applicable requirements. Moreover, the Veteran does 
not experience more than one attack per week with episodes of 
respiratory failure. The examination reflects that to the 
contrary, his condition is relatively stable on these 
medications, and he has not had any infections, emergency room 
visits or hospitalizations. Moreover, there is no indication of 
use of systemic high dose corticosteroids or immuno-suppressive 
medications. The Veteran continues to utilize primarily inhalant 
medications, and when on occasion using a medication administered 
orally relies upon a nonsteroidal or nonimmuno-suppressive 
medication. In summary, none of the regulatory criteria for the 
award of a 100 percent rating are satisfied. Therefore, given the 
updated medical findings of record, an increased rating to the 
maximum 100 percent evaluation under Diagnostic Code 6602 does 
not apply for the time period since December 11, 2008. 



      Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected respiratory disability under evaluation has caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating. In this 
regard, the applicable diagnostic code offers several means to 
show impairment in employment capacity via objective measures, 
none of which is shown. Meanwhile, the Veteran has not pointed to 
nor does the evidence establish any unique characteristics of his 
respiratory disorder outside of the rating schedule that is the 
basis for unemployability. More in-depth discussion of the impact 
of a respiratory disorder upon employability is addressed in the 
forthcoming discussion of the TDIU claim.

Furthermore, the Veteran's service-connected disorder has not 
necessitated frequent periods of hospitalization, or otherwise 
rendered impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors,            
the Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased 
rating for obstructive airway disease for both the period prior 
to December 11, 2008 and the period since. This determination 
takes into full account the potential availability of any 
additional "staged rating" based upon incremental increases in 
severity of service-connected disability during the pendency of 
the claim under review. The preponderance of the evidence is 
against the claim, and under these circumstances the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).     



B.	TDIU

Total disability ratings are authorized for any disability or 
combination of disabilities provided the schedular rating is less 
than total, where the disabled person is unable to secure and 
maintain substantially gainful employment because of the severity 
of his service-connected disabilities. If there is only one such 
disability, it must be ratable at 60 percent or more. Provided 
instead, there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16. If the 
claimant does not meet the minimum percentage rating requirements 
of § 4.16(a) for consideration of a TDIU, he or she may still be 
entitled to the benefit sought where the circumstances of the 
case present such an exceptional or unusual disability picture as 
to render impractical the application of the regular schedular 
standards to warrant a TDIU on an extra-schedular basis. See 38 
C.F.R. § 4.16(b). 

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability consists of a 
showing that the Veteran is "[in]capable of performing the 
physical and mental acts required by employment," and is not 
based solely on whether the Veteran is unemployed or has 
difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 
361 (1993). Rather, the record must demonstrate some factor which 
takes the claimant's situation outside the norm of such a case, 
since the VA rating schedule already is designed to take into 
consideration impairment that renders it difficult to obtain and 
keep employment.  Id. See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability. See Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993). Other factors that may 
receive consideration in determining whether a Veteran is 
unemployable include his employment history, level of education 
and vocational attainment. See 38 C.F.R. § 4.16(b); see also 
Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). By 
comparison, the impact of any nonservice-connected disabilities, 
or the Veteran's age, are not factors taken into consideration 
for this purpose. 38 C.F.R. §§ 3.341, 4.16, 4.19. 
 
In addition, "marginal employment" shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a). See Faust 
v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has 
accepted the definition of substantially gainful employment as 
that "at which non-disabled individuals earn their livelihood 
with earnings comparable to the particular occupation in the 
community where the Veteran resides." Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 
(December 13, 2005) (previously cited at M21-1, Part IV, 
paragraph 7.09).              See also Ferraro, 1 Vet. App. at 
332 (determining that substantially gainful employment suggests 
"a living wage").

Presently, the preliminary schedular criteria for consideration 
for the award of a TDIU are satisfied. The Veteran's service-
connected obstructive airway disease is evaluated at 60 percent 
disabling, and this is sufficient alone to meet the schedular 
requirements for a TDIU. The Board notes in passing that the 
Veteran has other service-connected disabilities: tension 
headaches, rated at 30 percent; low back disability, rated 10 
percent; cervical spine disability, rated 10 percent; dermatitis 
of both feet, rated 10 percent; tinnitus, rated 10 percent; and 
bilateral hearing loss, evaluated as noncompensable (0 percent). 
The assigned 60 percent rating for a single service-connected 
disability, obstructive airway disease, on its own meets the 
schedular criteria, without further consideration of the 
Veteran's other service-connected disabilities.

Furthermore, there is additional evidence of record which 
establishes that more likely than not the Veteran is not capable 
of gainful employment as a consequence of his service-connected 
respiratory disorder. In his August 2005 letter, Dr. H.S.,     a 
VA respiratory specialist who has treated the Veteran on several 
occasions, opined that the Veteran was "totally disabled for any 
occupation in view of his steadily increasing dyspnea on 
exertion." The significance of this opinion to               the 
Veteran's TDIU claim is paramount, as it effectively rules out 
the ability to secure gainful employment due to service-connected 
disability. The opinion expressly rules out both sedentary and 
non-sedentary forms of employment.             It further reaches 
such a conclusion without reference to the impact of nonservice-
connected disabilities, age, or other factors that do not related 
to the assessment of employability due to service-connected 
disability. The Board is aware in objectively reviewing the 
medical evidence of the fact that a respiratory disorder would 
not in all cases rule out less physically strenuous kinds of 
work. However, in addition to the foregoing physician's 
conclusion that the Veteran was totally disabled from "any 
occupation," there is the consistent statement of the November 
2004 VA examiner that the Veteran was considered impaired in all 
activities and demands of daily living secondary to dyspnea on 
mild exertion, including when talking.             This 
additional portrayal of service-connected disability clearly 
implies a situation in which sedentary employment would be 
severely limited, if not out of the realm of possibility. 

Thus, in light of the foregoing, the Board will resolve any 
reasonable doubt in            the Veteran's favor as to the 
severity of his obstructive airway disease, and conclude that the 
disorder prevents him from engaging in gainful employment.            
See 38 C.F.R. §§ 3.102, 4.1. Further inquiry into employment 
capacity could be conducted to give the most comprehensive 
grounds upon which to decide this claim. However, at this stage 
the preponderance of the medical evidence clearly weighs in favor 
of finding that the Veteran is effectively unemployable due to 
the impact of his respiratory disorder. 

On this basis, therefore, the claim for a TDIU is being granted.  











ORDER

The claim for an increased evaluation for obstructive airway 
disease, rated as        30 percent disabling prior to December 
11, 2008, and as 60 percent disabling    since then, is denied. 

The claim for a TDIU is granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


